Ketcham, S.
The account should be settled as made. It is correct in charging upon the income the disbursements for taxes, insurance and such repairs as are not shown to be in the nature of permanent improvements. Matter of Albertson, 113 N. Y. 434; Stevens v. Melcher, 152 id. 551, and cases cited; Matter of Very, 24 Misc. Rep. 139.
The case of Kirchner v. Kirchner, 71 Misc. Rep. 61, while it correctly reproduces the effect of these authorities with respect to permanent improvements, is arrayed against the authorities in its declaration that the expenditures for insurance are to be apportioned between principal and income.
Decreed accordingly.